Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 7/23/21 has been entered and fully considered. 
Claims 1-3, 5-9, 11-14, 16, 18-23 are pending, of which claim 23 is new. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 11-12, 16, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 and its dependents (7, 11-12, 16, 18) are considered indefinite as they claim “a coating layer on the substrate”. However, the independent claim 1 from which they depend also claims “a coating layer”. Therefore it is unclear whether the coating layer of claim 5 is meant to refer to the coating layer of claim 1 or if it is meant to be a second coating layer.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-9, 11-14, 16, 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over JIN (US 2011/0294678) in view of MAO (US 2003/0022216) as supplied by applicant on the IDS dated 9/28/18).
With respect to claim 1, 16, JIN discloses a cell screen method and device comprising a micro well array chip with a base plate (substrate) formed with microwells (plurality of wells on at least one of main faces) that receive cells (capable of accommodating cells) in which the base plate can be glass (light transmitting material) (0068, 0095-0100, 0137, Fig 4-1); a surface of the chip including the inner walls of the wells (0109) having a blocking agent preventing non-specific binding (low cell adhesion property) and a silane coupling agent to allow binding of a binding substance which has the ability to bind to at least a portion of the substance produced by the cells (affinity to a specific binding material having affinity to a produced substance produced by a cell and/or released by a cell in one of the wells) (0062-65); additionally, the chip has a coating layer that is a blocking agent to prevent nonspecific binding (low cell adhesion property) and  coating layer of silane coupling agent (binding material) to allow binding of a binding substance which has the ability to bind to at least a portion of the substance produced by the cells (affinity to a specific binding material having affinity to a produced substance produced by a cell and/or released by a cell in one of the wells) (0062-65); the experimental materials can comprise a biotin or streptavidin (0146-0152). JIN discloses any substance promoting binding of a binding substance comprised of protein or the like to the surface of a base plate comprised of an inorganic or organic material can be suitably selected for use (0064), but does not explicitly disclose the binding material is a function group containing material having at least one function group as claimed. However, MAO discloses a functional surface coating with low non-specific binding (low cell adhesion property) (0017) and specified functional groups (abstract) enabling specific binding (affinity to a specific binding material having affinity to a produced substance 
With respect to claim 2, JIN discloses the microwells are sized to ensure that a single organic cell will be contained per microwells (0037, 0053). 
With respect to claim 3, JIN discloses the substrate can be glass which is inherently hydrophilic (0137). 
With respect to claim 5, 12,  JIN discloses the chip has a coating layer that is a blocking agent to prevent nonspecific binding (low cell adhesion property) and a coating layer of silane coupling agent to allow binding of a binding substance which has the ability to bind to at least a portion of the substance produced by the cells (affinity to a specific binding material having affinity to a produced substance produced by a cell and/or released by a cell in one of the wells) (0062-65) but does not explicitly disclose the coating layer has hydrophilicity. However, MAO discloses a functional surface coating with low non-specific binding (low cell adhesion property) (0017) and specified functional groups (abstract) enabling specific binding (affinity to a specific binding material having affinity to a produced substance from cells) for solid substrates (0014), the coating comprising a matrix component of hydrophilic (coating layer including hydrophilic material) copolymers (claim 35). It would have been obvious to one of ordinary skill in the art to 
With respect to claim 6, 8, JIN discloses a coating layer is a blocking agent Lipidure that prevents nonspecific binding (low cell adhesive material, low protein adsorption material) (0065). 
With respect to claim 7, 9, JIN discloses a coating layer is a blocking agent Lipidure that prevents nonspecific binding (low cell adhesive material, low protein adsorption material) (0065). 
With respect to claim 11, JIN discloses the coating layer includes a silence coupling agent (binding material) that has affinity to the binding substance (specific binding material) (0064). 
With respect to claims 13-14, JIN discloses the substrate can be glass which is inherently hydrophilic and has a contact angle less than or equal to 60 degrees (0137). 
With respect to claim 18, JIN discloses any substance promoting binding of a binding substance comprised of protein or the like to the surface of a base plate comprised of an inorganic or organic material can be suitably selected for use (0064) and using experimental materials that comprise a biotin or streptavidin (0146-0152) but does not explicitly disclose the binding material is at least one selected from streptavidin, avidin, biotin or derivatives. However, it would have been obvious to one of ordinary skill in the art to modify the binding material of JIN to also include the disclosed biotin or streptavidin materials because it would allow for creating a chip for the desired experimental assay in fewer steps which would save time and money. 
With respect to claim 19, JIN discloses the blocking agent (low protein adsorption material) is the polymer Lipidure (0065). 
With respect to claim 20, JIN discloses the blocking agent (low protein adsorption material) is the polymer Lipidure (0065). 
With respect to claim 21, it is noted that the claim merely recites an intended use of the device of claim 1 without any further positively recited structure. As can be seen from the rejection of claim 22, JIN teaches using the chip in the intended manner.  Therefore the chip disclosed by JIN is considered structurally capable of being used as claimed. Additionally it is noted neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. See MPEP § 2114 and 2115.
With respect to claim 22, JIN discloses a screening method based on fluorescence (optical information emitted) from a label substance that binds to a cell produced substance in a micro well array (from a substance on a cell accommodating chip) (0074-76), comprising preparing a micro well array (as claimed in claim 1): a surface of the chip having a blocking agent preventing non-specific binding (low cell adhesion property) and a silane coupling agent to allow binding of a binding substance which has the ability to bind to at least a portion of the substance produced by the cells (affinity to a specific binding material having affinity to a produced substance produced by a cell and/or released by a cell in one of the wells) (0062-65), binding step of binding a primer or silane coupling agent/silyl group on the surface and inner walls of the wells and binding thereto a biotin labeled antigen (binding specific binding material to surface of chip) (0100, 0109, 0118, 0142-0146, 0064), adding cells in a culture broth (introducing a liquid 
With respect to claim 23, JIN discloses a cell screen method and device comprising a micro well array chip with a base plate (substrate) formed with microwells (plurality of wells on at least one of main faces) that receive cells (capable of accommodating cells) in which the base plate can be glass (light transmitting material) (0068, 0095-0100, 0137, Fig 4-1); a surface of the chip including the inner walls of the wells (0109) having a blocking agent preventing non-specific binding (low cell adhesion property) and a silane coupling agent to allow binding of a binding substance which has the ability to bind to at least a portion of the substance produced by the cells (affinity to a specific binding material having affinity to a produced substance produced by a cell and/or released by a cell in one of the wells) (0062-65); additionally, the chip has a coating layer that is a blocking agent to prevent nonspecific binding (low cell adhesion property) and  coating layer of silane coupling agent (binding material) to allow binding of a binding substance which has the ability to bind to at least a portion of the substance produced by the cells (affinity to a specific binding material having affinity to a produced substance produced by a cell and/or released by a cell in one of the wells) (0062-65); the experimental materials can comprise a biotin or streptavidin (0146-0152). JIN discloses any substance promoting binding of a binding substance comprised of protein or the like to the surface of a base plate comprised of an inorganic or organic material can be suitably selected for use (0064), but does not explicitly .

Response to Arguments
Applicant's arguments filed 7/23/21 have been fully considered but they are not persuasive. 
In response to applicant's argument, page 9-10, against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is noted the features applicant argues are not taught by Jin such as the binding materials are disclosed by Mao and the feature applicant argues are .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505.  The examiner can normally be reached on M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DANIELLE B HENKEL/Examiner, Art Unit 1799                           

/William H. Beisner/Primary Examiner, Art Unit 1799